Citation Nr: 1536533	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating higher than 50 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO). In July 2015, the Veteran present testimony in support of his claim before the undersigned Acting Veterans Law Judge (AVLJ) at a personal hearing held in Washington, DC.

The Board notes that in the Veteran's December 2013 Notice of Disagreement, he noted that he disagrees with the effective date for the award of service connection for his GAD. That issue was decided in an October 2008 rating decision and confirmed in a November 2010 Board decision. The Veteran then appealed that Board's decision to the Court of Appeals for Veterans Claims (the Court). The Court affirmed the Board's decision. The Veteran then appealed that decision to the Court of Appeals for the Federal Circuit (the Federal Circuit). In March 2013, the Federal Circuit dismissed that appeal. This issue is not before the Board. 

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised by the record in an October 2013 letter from Dr. S.K., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets delay in appellate review, the case must be returned to the RO for further action. The record does not contain any evidence that the Veteran was provided with notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) for his claim for an increased disability rating for his service-connected generalized anxiety disorder. The RO should therefore provide him with proper VCAA notice on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice letter addressing his claim for an increased disability rating for generalized anxiety disorder. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






